Citation Nr: 0633504	
Decision Date: 10/30/06    Archive Date: 11/14/06

DOCKET NO.  03-09 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for organic brain syndrome.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel




INTRODUCTION

The veteran had active military service from September 1954 
to August 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.

During an April 2003 hearing before the RO, the veteran 
stated that he wished to withdraw his appeal of entitlement 
to service connection for alcoholism.  Therefore, the Board 
finds that the appeal of that claim has been withdrawn.  See 
38 C.F.R. § 20.204 (2006).

In August 2006, the veteran testified at a hearing before the 
Board, a transcript of which is of record.  Prior to the 
hearing and during the hearing, the veteran submitted 
additional evidence along with a waiver of RO consideration.  
The Board will consider such evidence in the adjudication of 
this appeal.


FINDING OF FACT

The veteran does not have organic brain syndrome that is 
attributable to his active military service.


CONCLUSION OF LAW

The veteran does not have organic brain syndrome that is the 
result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 105, 1110, 1112, 
1131, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 3.301, 3.303, 3.304, 3.307, 3.309 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2005).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2006).  In addition, they define the obligation of VA with 
respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2006).  

The Board finds that all notification and development action 
needed to render a decision as to the claim on appeal has 
been accomplished.  Through a February 2002 notice letter, 
the RO notified the veteran of the legal criteria governing 
his claim.  In a statement of the case (SOC) in March 2003, 
as well as in multiple supplemental SOCs, the RO notified him 
of the evidence that had been considered in connection with 
his claim and the bases for the denial of his claim.  After 
each, he was afforded the opportunity to respond.  Hence, the 
Board finds that the veteran has received notice of the 
information and evidence needed to substantiate his claim, 
and has been afforded ample opportunity to submit such 
information and evidence.  

The Board also finds that the February 2002 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant which evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In that letter, the RO notified the 
veteran that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  The RO also requested that the 
veteran identify any medical providers from whom he wanted 
the RO to obtain and consider evidence.  Additionally, the 
notice letter requested the veteran to submit medical 
evidence, opinions, statements, and treatment records 
regarding his disability.  Consequently, the Board finds that 
the veteran has been put on notice to submit any pertinent 
evidence that he may possess.

Although the complete notice required by the VCAA may not 
have been provided until after the RO adjudicated the 
veteran's claim, "the appellant [was] provided the content-
complying notice to which he [was] entitled."  Pelegrini v. 
Principi, 18 Vet. App. 112, 122 (2004).  Consequently, the 
Board does not find that any late notice under the VCAA 
requires remand to the RO.  Nothing about the evidence or any 
response to the RO's notification suggests that the case must 
be re-adjudicated ab initio to satisfy the requirements of 
the VCAA.  Additionally, while the notice did not refer to 
criteria for assigning a disability rating or an effective 
date, see Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
neither of these questions is before the Board and is not 
raised by the Board's order set forth herein.  Consequently, 
a remand of the service connection issue is not necessary.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issue on appeal.  The veteran's service medical records have 
been obtained and associated with the claims file, as have 
treatment records from the VA Medical Center (VAMC) in 
Lebanon, Pennsylvania.  Social Security Administration 
records were also obtained.  Additionally, as noted above, 
the veteran was afforded hearings before the RO and the Board 
in April 2003 and August 2006.  Significantly, the veteran 
has not otherwise alleged that there are any outstanding 
medical records probative of his claim on appeal that need to 
be obtained.

II. Analysis

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2006).  However, no 
compensation may be paid if the disability is the result of 
abuse of alcohol or drugs.  38 U.S.C.A. §§ 1110, 1131.  In 
addition, certain chronic diseases, such as organic diseases 
of the nervous system, may be presumed to have incurred 
during service if the disorder becomes manifest to a 
compensable degree within one year of separation from 
qualifying military service, or at some time after service if 
certain requirements are met as specified in the statutes and 
regulations.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.307, 3.309 (2006).

A disability incurred during active military service shall 
not be deemed to have been incurred in line of duty if such 
disability was a result of the abuse of alcohol by the person 
on whose service benefits are claimed.  Alcohol abuse means 
the use of alcoholic beverages over time, or such excessive 
use at any one time, sufficient to cause disability to or 
death of the user.  38 C.F.R. § 3.301(d) (2006).  See also 
38 U.S.C.A. §§ 105, 1110, 1131 (West 2002); VAOPGCPREC 7-99 
(June 9, 1999) (confirming that direct service connection for 
a disability that is a result of a claimant's own abuse of 
alcohol or drugs is precluded, including cause of death, for 
claims filed after October 31, 1990).

The veteran asserts that he has organic brain syndrome, 
consisting of symptoms of memory loss, blackouts, and poor 
concentration, originating during his time in service.  He 
contends that the disease was caused by or aggravated by the 
consumption of alcohol, which also began in service.  The 
veteran's service medical records are negative for any 
complaints or clinical findings relating to organic brain 
syndrome.  All examinations were normal in pertinent respect.

A review of the post-service medical evidence reveals that 
the veteran was first treated for symptoms that may be 
attributable to organic brain syndrome many years after 
discharge from active duty.  In April 1989, the veteran 
underwent VA psychiatric examination.  The examiner diagnosed 
the veteran with generalized anxiety disorder with obsessive-
compulsive personality traits.  In January 1993, he again 
underwent VA examination.  The physician referred the veteran 
for psychiatric examination and psychological testing to rule 
out Korsakoff's disease or alcohol-related cerebral disease.  
G.E.C.E., D.O., examined the veteran in February 1993 and 
provided a diagnosis of amnesic disorder of organic origin 
and alcohol dependence, currently in remission.  On 
psychological testing, mild organicity was observed by 
F.R.J.F., Ph.D.  There is no indication from these 
examinations, other than from the veteran's reported history, 
that any disease or injury in service led to the veteran 
experiencing the symptoms of organic brain syndrome.  Medical 
records from the Lebanon VAMC and Social Security 
Administration also do not relate any symptoms of organic 
brain syndrome to his time in service.  Consequently, because 
there is no evidence of an in-service disease or injury, nor 
nexus evidence linking the veteran's present disability to 
his time in service, entitlement to service connection for 
organic brain syndrome is not warranted on a direct basis.

The Board acknowledges the veteran's contention that alcohol 
use, with its onset in service, caused his claimed 
disability.  The medical evidence of record does not 
demonstrate a link between the two.  However, even if such a 
link was established, service connection would be precluded 
due to the underlying cause of alcohol abuse.  See 
38 U.S.C.A. §§ 105, 1110, 1131; 38 C.F.R. § 3.301(d); 
VAOPGCPREC 7-99.

Furthermore, the medical evidence does not establish that any 
organic disease of the brain was manifest within one year of 
separation from the veteran's period of active service.  As 
noted above, symptoms which may be attributable to the 
claimed disability were not shown until the 1980s, nearly 30 
years after the veteran was discharged.  Therefore, service 
connection on a presumptive basis is also not warranted for 
organic brain syndrome.  See 38 C.F.R. §§ 3.307, 3.309.

The Board notes that the veteran was not provided a VA 
examination with regard to the claim on appeal.  Because 
there is no indication that the claimed current disability 
may be associated with the veteran's service, a medical 
examination is not required.  See McLendon v. Nicholson, 
20 Vet. App. 79 (2006).

The Board has considered the veteran's written contentions 
and hearing testimony with regard to his claim of service 
connection.  While the Board does not doubt the sincerity of 
the veteran's belief that he has an organic brain syndrome 
that is related to his time in service, as a lay person 
without the appropriate medical training or expertise, he 
simply is not competent to provide a probative opinion on a 
medical matter-such as the etiology of a current disability.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

For all the foregoing reasons, the Board finds that the claim 
of service connection for organic brain syndrome must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim of service connection, that 
doctrine is not applicable.  See 38 U.S.C.A § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2006); Ortiz v. Principi, 274 F.3d 
1361, 1365 (Fed. Cir. 2001).


ORDER

Service connection for organic brain syndrome is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


